Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or reasonably teach in combination an engine cylinder deactivation system or method having the recited elements/steps, including:
change a cylinder deactivation number indicating a number of cylinders in which combustion is consecutively executed between one deactivation and a subsequent deactivation of the regularly repeating cylinder deactivations, 
the cylinder deactivation number being changed from a current deactivation number to a subsequent deactivation number, 
the subsequent deactivation number being one of: 
an intermediate cylinder deactivation number that is between the current deactivation number and a target deactivation number, 
the current deactivation number corresponding to a current combustion cylinder ratio, 
the target deactivation number corresponding to the target ratio, and 
the target deactivation number; and 
determine a subsequent cylinder deactivation pattern of the engine based on the subsequent deactivation number by: 
setting the target deactivation number as the subsequent deactivation number when a difference between the current deactivation number and the target deactivation number is less than or equal to X cylinders in which combustion is consecutively executed, 
X being a natural number and X having a value that varies in accordance with an operating state of the engine, and 
setting the intermediate deactivation number as the subsequent deactivation number when the difference between the current deactivation number and the target deactivation number exceeds X cylinders, 
the intermediate deactivation number being X cylinders closer to the target deactivation number than is the current deactivation number. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747